 



RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT CONSTITUTES PART OF THE PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933.
     THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (hereinafter, the “Agreement”)
made as of the                      day of                     ,
                     , between Goodrich Corporation, a New York corporation (the
“Company”), and                      (the “Employee”). For purposes of this
Agreement, all capitalized terms not defined herein shall have the meanings
ascribed thereto under the terms of the Goodrich Corporation 2001 Equity
Compensation Plan (as amended, the “Plan”), unless otherwise noted.
     WHEREAS, the Employee is employed by the Company or its subsidiaries; and
     WHEREAS, the Company wishes to grant an award of restricted stock units
under the Plan, subject to the conditions and restrictions set forth in the Plan
and this Agreement.
     NOW THEREFORE, in consideration of the mutual covenants contained in this
agreement, the Company and the Employee agree as follows:

1.   Grant of Units. The Company hereby grants to the Employee ___restricted
stock units (the “Units”). Each Unit held by the Employee shall entitle the
Employee to receive (i) one share of common stock, par value $5.00 per share, of
the Company (“Common Stock”) upon the vesting of such Unit (as described below)
and (ii) periodic cash payments from the Company equal in value to any dividend
declared and paid on a share of Common Stock (“dividend equivalents”). Prior to
the vesting of a Unit, the Employee shall have no ownership interest in the
Common Stock represented by such Unit and the Employee shall have no right to
vote or exercise proxies with respect to the Common Stock represented by such
Unit. No stock certificates will be issued as of the date of this Agreement (the
“Effective Date”) and the Units shall be subject to forfeiture and other
restrictions as set forth below. If during the first year from the Effective
Date and prior to the vesting of any such Units, the Employee notifies the
Company of the Employee’s intent to terminate employment with the Company (the
“Notification Date”) and the Employee shall be eligible for retirement as of
such date of termination, then the number of unvested Units shall be reduced, as
of the Notification Date, by multiplying such number by a fraction, the
numerator of which shall be the number of months (rounded upward to the nearest
month) of employment that the Employee has completed with the Company between
the Grant Date and the Notification Date and the denominator shall be 12. For
the purpose of this Section 1, the Employee shall be treated as being eligible
for retirement if the Employee terminates employment with the Company at any
time after the Employee is eligible for early retirement as provided under the
terms of the Goodrich Corporation Employees’ Pension Plan (or would be eligible
for early retirement under such plan if the Employee was a participant in such
plan or as provided in a subsidiary

2008 (Executive)

 



--------------------------------------------------------------------------------



 



    company’s salaried pension plan in the event the Employee’s pension benefits
are received solely from the subsidiary’s plan) in effect at the time of such
termination.

2.   Vesting. The Units will be deemed vested upon the Employee’s continued
employment with the Company or one of the Company’s subsidiaries on the dates
set forth in the following schedule:

Three (3) years from the Effective Date — 50% of the Units
Four (4) years from the Effective Date — 75 % of the Units
Five (5) years from the Effective Date — 100% of the Units

    Upon vesting, and in any event, on or before March 15 of the year
immediately following the year in which vesting occurred, the Company shall
either transfer physical possession of a stock certificate or certificates for
shares of Common Stock in an amount equal to the number of Units then becoming
vested to the Employee or provide for book entry transfer of such shares to the
Employee, subject to Sections 6 and 7 below.

3.   Vesting of Units Post-Employment.

(a) In the event of the Employee’s death, all unvested Units shall vest
immediately to the Employee’s beneficiary, as defined in Section 5, upon the
Employee’s death. In the event of the Employee’s permanent and total disability,
all unvested Units shall vest immediately upon such permanent and total
disability.
(b) In the event the Employee’s employment with the Company or a subsidiary of
the Company terminates and the Employee is eligible for Normal Retirement, as
defined in the Goodrich Corporation Employees’ Pension Plan (or would be
eligible for Normal Retirement under such plan if the Employee was a participant
in such plan or as defined in a subsidiary company’s salaried pension plan in
the event the Employee’s pension benefits are received solely from the
subsidiary’s plan) in effect at the time of the Employee’s termination of
employment, all unvested Units shall vest immediately upon such termination.
(c) In the event the Employee’s employment with the Company or a subsidiary of
the Company terminates and the Employee is eligible for Early Retirement, as
defined in the Goodrich Corporation Employees’ Pension Plan (or would be
eligible for Early Retirement under such plan if the Employee was a participant
in such plan or as defined in a subsidiary company’s salaried pension plan in
the event the Employee’s pension benefits are received solely from the
subsidiary’s plan) in effect at the time of the Employee’s termination of
employment, except as provided below, all unvested Units shall vest six
(6) months from the date of the Employee’s date of termination. However, if the
Employee directly, indirectly, or otherwise, owns, manages, operates, controls,
serves as a consultant to, becomes employed by, participates in, or becomes
connected, in any manner, with the ownership, management, operation or control
of any business that competes with the Company or any of its affiliates, as
determined by the Committee in its
2008 (Executive)

2



--------------------------------------------------------------------------------



 



    sole discretion, after the Employee’s date of termination and prior to the
vesting of the Units granted under this Agreement, the Committee may, in its
sole discretion, cancel the Units granted under this Agreement that have not yet
become vested.   (d)   Anything to the contrary notwithstanding, in the event of
a Change in Control of the Company subsequent to this date, all Units shall
immediately vest.   (e)   Notwithstanding any provisions of this Agreement to
the contrary, if the Employee’s employment with the Company or any of its
subsidiaries is terminated for Cause, as defined herein, the Committee may, in
its sole discretion, immediately cancel the Units granted under this Agreement
that have not yet become vested as of any date prior to the date of such
termination. For the purpose of this Agreement, “Cause” shall mean a termination
of employment by the Company due to (i) the violation by the Employee of any
rule, regulation, or policy of the Company, including the Company’s Business
Code of Conduct; (ii) the failure by the Employee to meet any requirement
reasonably imposed upon such employee by the Company as a condition of continued
employment; (iii) the violation by the Employee of any federal, state or local
law or regulation; (iv) the commission by the Employee of an act of fraud,
theft, misappropriation of funds, dishonesty, bad faith or disloyalty; (v) the
failure by the Employee to perform consistently the duties of the position held
by such employee in a manner which satisfies the expectations of the Company
after such Employee has been provided written notice of performance deficiencies
and a reasonable opportunity to correct those deficiencies; or (vi) the
dereliction or neglect by the Employee in the performance of such employee’s job
duties.   (f)   Upon vesting, and in any event, on or before March 15 of the
year immediately following the year in which vesting occurred, the Company shall
either transfer physical possession of a stock certificate or certificates for
shares of Common Stock in an amount equal to the number of Units then becoming
vested to the Employee (or, if the Employee is deceased, the Employee’s
beneficiary, as defined in Section 5) or provide for book entry transfer of such
            shares to the Employee (or, if the Employee is deceased, the
Employee’s beneficiary), subject to Sections 6 and 7 below.   4.   Forfeiture.
Except as specifically provided in Section 3, if the Employee’s employment is
terminated prior to any of the vesting dates set forth in Section 2 above, all
of the unvested Units will be forfeited. In the event of such forfeiture, all
rights to receive shares of Common Stock or dividend equivalents or any other
ancillary rights shall cease and terminate immediately.   5.  
Assignability/Beneficiary. The rights of the Employee contingent or otherwise in
the Units or dividend equivalents cannot and shall not be sold, assigned,
pledged or otherwise transferred or encumbered other than by will or by the laws
of descent and distribution. The Employee may designate a beneficiary or
beneficiaries to receive any benefits that are due under Section 3 following the
Employee’s death. To be effective, such designation must be made in accordance
with such rules and on such form as

2008 (Executive)

3



--------------------------------------------------------------------------------



 



    prescribed by the Company’s corporate compensation group for such purpose
which completed form must be received by the Company’s corporate compensation
group or its designee before the Employee’s death. If the Employee fails to
designate a beneficiary, or if no designated beneficiary survives the Employee’s
death, the Employee’s estate shall be deemed the Employee’s beneficiary.   6.  
Tax Withholding. At the time shares of common stock are transferred to the
Employee, the number of shares delivered will be net of the amount of shares
sufficient to satisfy any federal, state and local tax withholding requirements
with which the Company must comply.   7.   Changes in Capital Structure. The
number of shares of Common Stock to be transferred to the Employee upon the
vesting of any Units will be adjusted appropriately in the event of any stock
split, stock dividend, combination of shares, merger, consolidation,
reorganization, or other change in the nature of the shares of Common Stock in
the same manner in which other outstanding shares of Common Stock not subject to
the Plan are adjusted; provided, that the number of shares subject to this
Agreement shall always be a whole number.   8.   Continued Employment. Nothing
contained herein shall be construed as conferring upon the Employee the right to
continue in the employ of the Company or any of its subsidiaries as an executive
or in any other capacity.   9.   Parties to Agreement. This Agreement and the
terms and conditions herein set forth are subject in all respects to the terms
and conditions of the Plan, which are controlling. All decisions or
interpretations of the Board and of the Committee shall be binding and
conclusive upon Employee or upon Employee’s executors or administrators or
beneficiaries upon any question arising hereunder or under the Plan. This
Agreement will constitute an agreement between the company and the Employee as
of the date first above written, which shall bind and inure to the benefit of
their respective executors, administrators, beneficiaries, successors and
assigns.   10.   Modification. No change, termination, waiver or modification of
this Agreement will be valid unless in writing and signed by all of the parties
to this Agreement.   11.   Consent to Jurisdiction. The Employee hereby consents
to the jurisdiction of any state or federal court located in the county in which
the principal executive office of the Company is then located for purposes of
the enforcement of this Agreement and waives personal service of any and all
process upon the Employee. The Employee waives any objection to venue of any
action instituted under this Agreement.   12.   Notices. All notices,
designations, consents, offers or any other communications provided for in this
Agreement must be given in writing, personally delivered, or by facsimile
transmission with an appropriate written confirmation of receipt, by nationally
recognized overnight courier or by U.S. mail. Notice to the Company is to be
addressed to its then principal office. Notice to the Employee or any transferee
is to be addressed to

2008 (Executive)

4



--------------------------------------------------------------------------------



 



    his/her/its respective address as it appears in the records of the Company,
or to such other address as may be designated by the receiving party by notice
in writing to the Secretary of the Company.   13.   Further Assurances. At any
time, and from time to time after executing this Agreement, the Employee will
execute such additional instruments and take such actions as may be reasonably
requested by the Company to confirm or perfect or otherwise to carry out the
intent and purpose of this Agreement.   14.   Provisions Severable. If any
provision of this Agreement is invalid or unenforceable, it shall not affect the
other provisions, and this Agreement shall remain in effect as though the
invalid or unenforceable provisions were omitted. Upon a determination that any
term or other provision is invalid or unenforceable, the Company shall in good
faith modify this Agreement so as to effect the original intent of the parties
as closely as possible.   15.   Captions. Captions herein are for convenience of
reference only and shall not be considered in construing this Agreement.   16.  
Entire Agreement. This Agreement represents the parties’ entire understanding
and agreement with respect to the issuance of the Units, and each of the parties
acknowledges that it has not made any, and makes no promises, representations or
undertakings, other than those expressly set forth or referred to therein.   17.
  Governing Law. This Agreement is subject to the condition that this award will
conform with any applicable provisions of any state or federal law or regulation
in force either at the time of grant. The Committee and the Board reserve the
right pursuant to the condition mentioned in this paragraph to terminate all or
a portion of this Agreement if in the opinion of the Committee and Board, this
Agreement does not conform with any such applicable state or federal law or
regulation and such nonconformance shall cause material harm to the Company.    
  This Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the first day hereabove first written.

            GOODRICH CORPORATION
      By:           Vice President             

Accepted by:
                                        
(Employee’s name)
2008 (Executive)

5